
  Senegal 2001 (rev. 2016)
  
  

  
  Subsequently amended 


Preamble


The sovereign People of Senegal,


PROFOUNDLY attached to their fundamental cultural values which constitutes the cement of the national unity;


CONVINCED of the will of all the citizens, men and women, to assume common destiny by solidarity, work and patriotic commitment;


CONSIDERING that national construction is founded on individual liberty and respect for the human person, sources of creativity;


CONSCIOUS of the necessity to affirm and to consolidate the foundations of the Nation and of the State;


ATTACHED to the ideal of African unity;


AFFIRM:







•
their adhesion to the Declaration of the Rights of Man and of the Citizen of 1789 and to the international instruments adopted by the Organization of the United Nations and the Organization of African Unity, notably the Universal Declaration of the Rights of Man of 10 December 1948, the Convention on the Elimination of All Forms of Discrimination with Regard to Women of 18 December 1979, the Convention relative to the Rights of the Child of 20 November 1989 and the African Charter of the Rights of Man and of Peoples of 27 June 1981;






•
their attachment to transparency in the conduct and management of public affairs as well as to the principle of good governance;






•
their determination to strive [lutter] for peace and fraternity with all the peoples of the world;




PROCLAIM:







•
the intangible principle of the integrity of the national territory and of the national unity within respect for the cultural specificities of all the components of the Nation;






•
the inalterability of the national sovereignty which is expressed through transparent and democratic procedures and consultations;






•
the separation and the balance of powers conceded and exercised through democratic procedures;






•
the respect for the fundamental freedoms and of the rights of the citizen as the basis of the Senegalese society;






•
the respect for and the consolidation of a State of law in which the State and the citizens are subject to the same juridical norms under the control of an independent and impartial justice;






•
the access of all the citizens, without discrimination, to the exercise of power at all its levels,






•
to the equal access of all the citizens to the public services;






•
the rejection and the elimination, under all their forms[,] of injustice, of inequalities and of discriminations;






•
the will of Senegal to be a modern State which functions according to the loyal and equitable interaction [jeu] between a majority which governs and a democratic opposition, and a State which recognizes this opposition as a fundamental pillar of democracy and an indispensible cog [rouage] to the good functioning of the democratic mechanism;




Approve and adopt this Constitution of which the Preamble is an integral part.



TITLE I. OF THE STATE AND OF SOVEREIGNTY



Article 1


The Republic of Senegal is secular, democratic, and social. It assures the equality before the law of all the citizens, without distinction of origin, of race, of sex [and] of religion. It respects all beliefs [croyances].


The official language of the Republic of Senegal is French. The national languages are the Diola, the Malinké, the Pular, the Sérère, the Soninké and the Wolof and any other national languages which shall be codified.


The motto of the Republic of Senegal is: "Un Peuple - Un But - Une Foi" [One People, One Goal, One Faith].


The flag of the Republic is composed of three bands[,] vertical and equal, of green, gold and red color. It has [porte], in green, in the center of the gold band, a star of five points.


The law determines the seal and the anthem of the Republic.


The principle of the Republic is: government of the people[,] by the people[,] and for the people.



Article 2


The Capital of the Republic of Senegal is Dakar. It may be transferred to any other place on the national territory.



Article 3


National sovereignty belongs to the Senegalese people, who exercise it by their representatives or by the way [voie] of referendum.


No section of the people, nor any individual, may arrogate the exercise of sovereignty.


Suffrage may be direct or indirect. It is always universal, equal, and secret.


All Senegalese nationals of both sexes, who are 18 years old, enjoying their civil and political rights, are electors within the conditions determined by the law.



Article 4


The political parties and coalitions of political parties participate [concourrent] in the expression of suffrage within the conditions established by the Constitution and by the law. They work for the forming [formation] of the citizens, for the promotion of their participation in national life and the management of public affairs.


The Constitution guarantees to the independent candidates participation all the types of election within the conditions defined by the law.


The political parties and coalitions of political parties, likewise the independent candidates, are held to respect the Constitution as well as the principles of national sovereignty and of democracy. They are forbidden to identify themselves to one race, to one ethnicity, to one sex, to one religion, to one sect, to one language or to one part of the territory.


The political parties are equally held to strictly respect the rules of good associative governance under penalty of sanctions susceptible to lead to suspension and to dissolution.


The Constitution guarantees equal rights to the political parties including those that oppose the policy of the Government in place.


The rules of constitution, of suspension and of dissolution of the political parties, the conditions under which these exercise their activities and benefit from public financing are determined by the law.



Article 5


Any act of racial, ethnic, or religious discrimination, as well as any regionalist propaganda infringing the internal security of the State or the territorial integrity of the Republic[,] is punished by the law.



Article 6


The institutions of the Republic are:







•
The President of the Republic,






•
The National Assembly;






•
The Government,






•
The High Council of the Territorial Collectivities;






•
The Economic, Social and Environmental Council,






•
The Constitutional Council, the Supreme Court, the Court of Accounts and the Courts and Tribunals.





TITLE II. OF THE PUBLIC FREEDOMS AND THE [FREEDOMS] OF THE HUMAN PERSON OF THE ECONOMIC AND SOCIAL RIGHTS AND OF THE COLLECTIVE RIGHTS



Article 7


The human person is sacred. It is inviolable. The State has the obligation to respect it and to protect it.


Every individual has the right to life, to liberty, to security, to the free development of his personality, to corporeal integrity, notably to protection against all physical mutilations.


The Senegalese people recognize the existence of the inviolable and inalienable rights of man as the basis of all human community, of peace and of justice in the world.


All human beings are equal before the law. Men and Women are equal in right [droit].


The law promotes [favorise] the equal access of women and men to the mandates and functions.


There is in Senegal no constraint [sujet], or privilege arising from birth, from person or from family.



Article 8


The Republic of Senegal guarantees to all citizens the fundamental individual freedoms, the economic and social rights as well as the collective rights. These freedoms and rights are notably:







•
the civil and political freedoms: freedom of opinion, freedom of expression, freedom of the press, freedom of association, freedom of assembly, freedom of movement [déplacemnent], [and] freedom of manifestation,






•
the cultural freedoms,






•
the religious freedoms,






•
the philosophical freedoms,






•
the syndical freedoms,






•
the freedom of enterprise,






•
the right to education,






•
the right to know how to read and to write,






•
the right to property,






•
the right to work,






•
the right to health,






•
right to a healthy [sain] environment,






•
[and] the right to plural information.




These freedoms and these rights are exercised within the conditions provided for by the law.



Article 9


All infringement of the freedoms and all voluntary interference with the exercise of a freedom are punished by the law.


No one may be condemned if it is not by virtue of a law [which] entered into force before the committed act.


However, the provisions of the preceding paragraph may not be opposed to the prosecution, to the judgment and to the condemnation of any individual for reason of acts or omissions which, at the moment when they were committed, were held [to be] criminal in terms of [après] rules of international law relating to acts of genocide, of crimes against humanity and of crimes of war.


The defense is an absolute right in all the stages [états] and in all degrees of the procedure.



Article 10


Each one has the right of expression and to disseminate their opinion freely by word, pen, image, [and] peaceful march, provided that the exercise of these rights does not infringe the honor and the consideration of others, or the public order.



Article 11


The creation of an organ of the press for political, economic, cultural, sport, social, recreative or scientific information is free and is not subject to prior authorization.


The regime of the press is established by the law.



Article 12


All the citizens have the right to freely constitute associations, [and] economic, cultural and social groups as well as societies, under reserve of conforming to the formalities specified [édictées] by the laws and regulations.


The groups of which the goal or the activity is contrary to the criminal laws[,] or directed against the public order[,] are prohibited.



Article 13


The secrecy of correspondence [and] of postal, telegraphic, telephonic and electronic communications[,] is inviolable. Restriction of this inviolability, may only be ordered in application of the law.



Article 14


All the citizens of the Republic have the right to move themselves and to establish themselves freely on the whole extent of the national territory as well as abroad.


These freedoms are exercised within the conditions provided for by the law.



Article 15


The right of property [propriété] is guaranteed by this Constitution. It can only be infringed in the case of public necessity legally established [constatée], under reserve of a just and prior indemnity.


The man and the woman have the right to accede to the possession and to the ownership [propriété] of land within the conditions determined by the law.



Article 16


The domicile is inviolable.


[A] search may only be ordered by the judge or by the other authorities designated by the law. Searches may only be executed in the forms prescribed by them. The measures infringing the inviolability of the domicile or restricting it may only be taken to evade [parer] a collective danger or to protect persons in peril of death.


These measures may be taken equally, in application of the law, to protect the public order against imminent threats [menaces], singularly to combat the risks of epidemic or to protect youth in danger.



MARRIAGE AND THE FAMILY



Article 17


Marriage and the family constitute the natural and moral base of the human community. They are placed under the protection of the State.


The State and the public collectivities have the duty to see to the physical and moral health of the family and, in particular of the handicapped persons and of elderly [âgées] persons.


The State guarantees to families in general, and to those living in [the] rural milieu in particular[,] the access to the services of health and of well being. It guarantees equally to women in general and to those living in [the] rural milieu in particular, the right to alleviation of their conditions of life.



Article 18


Forced marriage is a violation of individual liberty. It is forbidden and punished within the conditions established by the law.



Article 19


The woman has the right of having her own patrimony[,] as [does] her husband. She has the right to the personal management of her assets.



Article 20


Parents have the natural right and the duty to raise their children. They are sustained in this effort, by the State and the public collectivities.


Youth is protected by the State and the public collectivities against exploitation, drugs, narcotics, moral abandonment and delinquency.



EDUCATION



Article 21


The State and the public collectivities create the preliminary conditions and the public institutions which guarantee the education of children.



Article 22


The State has the duty and the responsibility [charge] of the education and of the instruction of youth by the public schools.


All children, boys and girls, in all places of the national territory, have the right of acceding to school.


The institutions and the religious or non-religious communities are equally  recognized as means of education.


All the national institutions, public or private, have the duty to make their members literate and to participate in the national effort of literacy in one of the national languages.



Article 23


Private schools may be opened with the authorization and under the control of the State.



RELIGIOUS AND RELIGIOUS COMMUNITIES



Article 24


The freedom of conscience, the freedoms and the religious and cultural practices, [and] the profession of religious educator[,] are guaranteed to all under reserve of the public order.


The institutions and the religious communities have the right to develop themselves without hindrance [entrave]. They are disengaged from the protection [tutelle] of the State. They regulate and administer their affairs in an autonomous manner.



WORK



Article 25


Everyone has the right to work and the right to seek [prétendre] employment. No one may be impeded in their work for reason of their origins, of their sex, of their opinions, of their political choices or of their beliefs. The worker may affiliate with a union and defend their rights through union action.


Any discrimination between men and women in employment, salary and taxation [impôt] is forbidden.


The freedom to create labor or professional associations is recognized to all workers.


The right to strike is recognized. It is exercised within the framework of the laws which govern it. It may not in any case infringe the freedom to work, or place the enterprise in peril.


Every worker participates, by the intermediary of his delegates, in the determination of the conditions of work in the enterprise. The State sees to sanitary and humane conditions in the places of work.


Specific laws establish the conditions of assistance and of protection which the State and the enterprise accord to the workers.



Article 25-1


The natural resources belong to the people. They are used for the amelioration of the conditions of life.


The exploitation and the management of the natural resources is made with transparency and in a fashion to generate economic growth, to promote the wellbeing of the population in general and to be ecologically sustainable.


The State and the territorial collectivities have the obligation to see to the preservation of the land patrimony.



Article 25-2


Each has the right to a healthy environment.


The defense, the preservation and the amelioration of the environment [is] incumbent on the public powers.


The public powers have the obligation to preserve, to restore the essential ecological processes, to promote the responsible management of species and of ecosystems, to preserve the diversity and the integrity of the genetic patrimony, to require environmental evaluation of the plans, projects or programs, to promote environmental education and to assure the protection of the populations in the drafting [elaboration] and the implementation of projects and programs of which the social and environmental impacts are significant.



Article 25-3


Every citizen is held to scrupulously protect the Constitution, the laws and regulations, notably, to accomplish their civic duties and to respect the rights of others. They must see that they acquit themselves of their fiscal obligations and participate in the work of economic and social development of the Nation.


Every citizen has the duty to defend the country against any aggression and to contribute to the struggle against corruption and misappropriation [concussion].


Every citizen has the duty to respect the public good and to have [it] respected, but also to abstain from all acts of [a] nature that compromises the public order, security, salubrity and tranquility.


Every citizen has the duty to preserve the natural resources and the environment of the country and to work for sustainable development for the benefit of the present and future generations.


Every citizen has the duty to subscribe to civil status those acts that concern them and those that are relative to their family under the conditions determined by the law.



TITLE III. OF THE PRESIDENT OF THE REPUBLIC



Article 26


The President of the Republic is elected by direct universal suffrage and by the absolute majority of the suffrage expressed.



Article 27


The duration of the mandate of the President of the Republic is of five years.


No one may exercise more than two consecutive mandates.



Article 28


Any candidate to the Presidency of the Republic must be exclusively of Senegalese nationality, enjoying his civil and political rights, [and] be thiry-five (35) years of age at least and seventy-five (75) years at most [on] the day of the ballot. He must know how to write, to read and to fluently speak the official language.



Article 29


The candidatures are deposited with the greffe [office] of the Constitutional Council, thirty full days at least and sixty full days at most, before the first round of the ballot.


However, in case of death of a candidate, the deposit of new candidatures is possible at any time[,] and until the eve [veille] of the ballot.


In this case, the elections are postponed [reportées] to a new date by the Constitutional Council.


Any candidature, to be receivable, must be presented by a political party or a coalition of political parties legally constituted or be accompanied by the signatures of electors representing at least ten thousand registered residents [inscrits domiciles] in six regions on the basis of five hundred at least per region.


The independent candidates, as [are] the political parties, are held to conform to Article 4 of the Constitution. Each party or coalition of political parties may only present one sole candidate.



Article 30


Twenty-nine full days before the first round of the ballot, the Constitution Council orders and publishes the list of the candidates.


The electors are convoked by decree.



Article 31


The ballot for the election of the President of the Republic takes place forty-five full day at most and thirty full days at least before the date of expiration of the mandate of the President of the Republic in [his] functions.


If the Presidency is vacant, by resignation, definitive incapacity [empêchement] or death, the ballot shall be held within the sixty days at least and ninety days at most, after the declaration of the vacancy by the Constitutional Council.



Article 32


The Courts and Tribunals see to the regularity of the electoral campaign and to the equality of candidates in the utilization of the means of propaganda, within the conditions determined by an organic law.



Article 33


The ballot takes place [on] a Sunday. However, for the members of the military and paramilitary corps, the vote may take place on one or several days established by decree.


No one is elected at the first round if they have not obtained the absolute majority of the suffrage expressed.


If no candidate has obtained the majority required, it proceeds to a second round of the ballot [on] the third Sunday which follows the decision of the Constitutional Council.


The two candidates arriving ahead in the first round are admitted to present themselves in the second round.


In the case of challenge [contestation], the second round takes place [on] the third Sunday following the day of the pronouncement of the decision of the Constitutional Council.


At the second round, the relative majority suffices to be elected.



Article 34


In case of definitive incapacity or of withdrawal of one of the candidates between the order [arrêt] of publication of the list of candidates and the first ballot, the election is carried out [poursuivie] with the other candidates [still] contesting [lice]. The Constitutional Council modifies the list of candidates consequentially. The date of the ballot is maintained.


In case of death, of definitive incapacity, or of withdrawal of one of the two candidates between the ballot of the first round and the provisional proclamation of the results, or between this provisional proclamation and the definitive proclamation of the results of the first round by the Constitutional Council, the candidate following in order of votes [suffrages] is admitted to present himself in the second round.


In case of death, of definitive incapacity, or of withdrawal of one of the two candidates between the proclamation of the definitive results of the first round and the ballot of the second round, the candidate following on the list of results of the first round is admitted to the second round.


In the two preceding cases, the Constitutional Court declares the death, the definitive incapacity or the withdrawal and establishes a new date of the ballot.


In the case of death, of definitive incapacity, or of withdrawal of one of the two candidates arriving ahead according to the provisional results of the second round, and before the proclamation of the definitive results of the second round by the Constitutional Council, the sole candidate remaining is declared elected.



Article 35


The Courts and Tribunals see to the regularity of the ballot within the conditions determined by an organic law.


The regularity of the electoral operations may be contested by one of the candidates[,] before the Constitutional Council[,] within the seventy-two hours which follow the provisional proclamation of the results by a national commission of counting of the votes instituted by an organic law.


If no challenge [contestation] has been deposited within this time period with the greffe of the Constitutional Council, the Council immediately proclaims the definitive results of the ballot.


In the case of challenge, the Council decides on the claim within the five full days from the deposit of it. Its decision results in the definitive proclamation of the ballot or annulment of the election.


In the case of annulment, it proceeds to a new round of the ballot within the twenty-one full days which follow.



Article 36


The President-elect of the Republic enters into [his] functions after the definitive proclamation of his election and the expiration of the mandate of his predecessor.


The President of the Republic in office [exercice] remains in [his] functions until the installation of his successor.


In the case when the President of the Republic elected dies, is found definitively incapacitated or renounces the benefit of his election before entering into [his] functions, it proceeds to new elections within the conditions provided for by Article 31.



Article 37


The President of the Republic is installed in his functions after having taken the oath before the Constitutional Council in public sitting.


The oath is taken in the following terms:


"Before God and before the Senegalese Nation, I swear to faithfully fulfill the charge of the President of the Republic of Senegal, to scrupulously observe and have observed the provisions of the Constitution and of the laws, to consecrate all my abilities [forces] to defend the constitutional institutions, the integrity of the territory and the national independence, [and] to spare no effort for the realization of African unity."


The President of the Republic newly elected makes a written declaration of his patrimony[,] deposited with the Constitutional Council, which renders it public.



Article 38


The office [charge] of the President of the Republic is incompatible with the membership in any elective assembly, National Assembly or local assemblies, and with the exercise of any remunerated function, public or private.


However, he has the faculty of exercising functions in a political party or to be [a] member of academies in one of the domains of knowledge.



Article 39


In case of resignation, of definitive incapacity or of death, the President of the Republic is replaced [suppléé] by the President of the National Assembly.


In the case that he should himself be in one of the cases above, the replacement is assured by one of the vice presidents of the National Assembly in the order of precedence



Article 40


During the duration of the replacement, the provisions of Articles 49, 51, 86, 87 and 103 are not applicable.



Article 41


The resignation, the incapacity or the death of the President of the Republic is declared by the Constitutional Council[,] referred to [the matter] by the President of the Republic in case of resignation, [or] by the authority called on to replace him in case of incapacity or of death.


It is the same for the declaration of the resignation, of the incapacity or of the death of the President of the National Assembly or for the person called on to replace him.



Article 42


The President of the Republic is the guardian of the Constitution. He is the premier Protector of the Arts and Letters of Senegal.


He incarnates the national unity.


He is the guarantor of the regular functioning of the institutions, of the national independence and of the integrity of the territory.


He determines the policy of the Nation.


He presides over the Council of Ministers.



Article 43


The President of the Republic signs the ordinances and the decrees.


The acts of the President of the Republic, with the exception of those which he accomplishes by virtue of Articles 26 paragraphs 2 to 5, 45, 46, 47, 48, 49 paragraph 1, 52, 60-1, 74, 76 paragraph 2, 78, 79, 83, 87, 89 and 90 are countersigned by the Prime Minister.



Article 44


The President of the Republic appoints to the civil offices [emplois].



Article 45


The President of the Republic is responsible for the National Defense. He presides over the Superior Council of the National Defense and the National Council of Security.


He is the Supreme Head [Chef] of the Armies; he appoints to the military offices [emplois] and [has] the armed force at his disposal.



Article 46


The President of the Republic accredits the ambassadors and the extraordinary envoys before foreign powers.


The ambassadors and extraordinary envoys of the foreign powers are accredited to him.



Article 47


The President of the Republic has the right of pardon.



Article 48


The President of the Republic can address messages to the Nation.



Article 49


The President of the Republic appoints the Prime Minister and terminates his functions.


On the proposal of the Prime Minister, the President of the Republic appoints the Ministers, establishes their attributions and terminates their functions.



Article 50


The President of the Republic can delegate[,] by decree[,] certain powers to the Prime Minister or to the other members of the Government with the exception of powers specified in Articles 42, 46, 47, 49, 51, 52, 72, 73, 87, 89 and 90.


He can also authorize the Prime Minister to take decisions by decree.



Article 51


The President of the Republic can, after having received the opinion of the President of the National Assembly and of the Constitutional Council, submit any bill of constitutional law to referendum.


He can, on the proposal of the Prime Minister and having received the opinion of the authorities indicated above, submit any bill of law to referendum.


The Courts and Tribunals see to the regularity of the operations of referendum. The Constitutional Council proclaims the results of it.



Article 52


When the institutions of the Republic, the independence of the Nation, the integrity of the national territory or the execution of international commitments are menaced in a grave and immediate manner, and [when] the regular functioning of the public powers or of the institutions is interrupted, the President of the Republic [has] at his disposal exceptional powers.


He can, after having informed the Nation by a message, take any measure tending to reestablish the regular functioning of the public powers and of the institutions and to assure the safeguarding of the Nation.


He may not, by virtue of the exceptional powers, proceed to constitutional revision.


The National Assembly meets of plain right.


It is referred to [the matters] for [their] ratification, within the fifteen days of their promulgation, of the measures of legislative nature brought into force by the President. It can amend them or reject them on the occasion of a vote of a law of ratification. These measures become lapsed if the bill of the law of ratification is not deposited with the Bureau of the National Assembly within the stated time period.


The National Assembly may not be dissolved during the exercise of the exceptional powers. When these are exercised after the dissolution of the National Assembly, the date of the elections established by the decree of dissolution may not be delayed, except [in] case of force majeure declared by the Constitutional Council.



TITLE IV. OF THE GOVERNMENT



Article 53


The Government is composed of the Prime Minister, Head of the Government, and the Ministers.


The Government conducts and coordinates the policy of the Nation under the direction of the Prime Minister. He is responsible before the President of the Republic and before the National Assembly under the conditions specified by Articles 85 and 86 of the Constitution.



Article 54


The quality of member of the Government is incompatible with a parliamentary mandate and any remunerated public or private professional activity.


The modalities of application of this Article are established by an organic law.



Article 55


After his appointment, the Prime Minister makes his declaration of general policy before the National Assembly. This declaration is followed by a debate which may, on the demand of the Prime Minister, give rise to a vote of confidence.


In case of vote of confidence, it is accorded by an absolute majority of the members of the National Assembly.



Article 56


The Government is a collegial institution [of] solidarity. The resignation or the cessation of the functions of the Prime Minister results in the resignation of all [ensemble] of the members of the Government.



Article 57


The Prime Minister [has] the administration at his disposal and appoints to the civil offices [emplois], determined by the law.


He assures the execution of the laws and [has] the regulatory power at his disposal under reserve of the provisions of Article 43 of the Constitution.


The regulatory acts of the Prime Minister are countersigned by the members of the Government given the charge of their execution.


The Prime Minister presides over the Inter-Ministerial Councils. He presides over the ministerial meetings or designates, to this effect, a Minister.


He can delegate certain of his powers to the Ministers.



TITLE V. OF THE OPPOSITION



Article 58


The Constitution guarantees to the political parties which are opposed to the policy of the Government the right to oppose it.


The Constitution guarantees to the opposition a status that permits it to acquit its missions.


The law defines this status and establishes the rights and duties accruing to them as well as to the Head of the opposition.



TITLE VI. OF THE NATIONAL ASSEMBLY



Article 59


The representative assembly of the Republic of Senegal has [portent] the name of [the] National Assembly. It exercises the Legislative Power. It votes, alone, the laws, controls the action of the Government and evaluates the public policies.


The members of the National Assembly have the title of Deputy.


The Deputies are elected by universal direct suffrage. Their mandate is of five years. It may only be abridged by dissolution of the National Assembly.


The Senegalese abroad elect Deputies.


The courts and tribunals see to the regularity of the electoral campaign and of the ballot within the conditions determined by an organic law.


An organic law establishes the number of members of the National Assembly, their indemnities, the conditions of eligibility, the regime of the ineligibilities and of the incompatibilities.



Article 60


Any deputy who resigns from his party in the course of [a] legislature is automatically relieved of his mandate. He is replaced within the conditions determined by an organic law.



Article 61


No member of the National Assembly may be prosecuted, investigated, arrested, detained or judged as the result of the opinions or votes emitted by him in the exercise of his functions.


No member of the National Assembly may, during the duration of the sessions, be prosecuted or arrested, in a criminal or correctional matter, without the authorization of the National Assembly.


A member of the National Assembly may not, out of session, be arrested without the authorization of the National Assembly, except in [the] case of crime or of flagrante delicto, as provided for by the preceding paragraph or of definitive criminal condemnation.


The prosecution of a member of the National Assembly or his de facto detention by such prosecution is suspended if the National Assembly requires it.


The member of the National Assembly who is made the object of a definitive criminal condemnation is removed [radié] from the list of parliamentarians on the demand of the Minister of Justice.



Article 62


The organic law concerning [the] Internal Regulations of the National Assembly determines:







•
the composition, the rules of the functioning of the Bureau, as well as the powers, prerogatives and duration of the mandate of its President;






•
the number, the mode of designation, the composition, the role and the competence of its permanent commissions, without prejudice to the right, of the National Assembly, of creating special temporary commissions;






•
the organization of the administrative services placed under the authority of the President of the Assembly, assisted by an administrative secretary general;






•
the conditions of constitution of the parliamentary groups and of the affiliation of the Deputies to said groups;






•
the disciplinary regime of its members;






•
the different modes of [the] ballot, to the exclusion of those expressly provided for by the Constitution;






•
in a general fashion, all the rules having for [their] object the functioning of the National Assembly within the framework of its constitutional competence.





Article 63


With the exception of the date of the opening of the first session of the newly elected National Assembly, which is established by the President of the Republic, the National Assembly establishes the date of opening and the duration of the sole [unique] session of the National Assembly. These are, however, governed by the rules below.


The National Assembly meets of plain right in one sole ordinary session which commences within the first two-week period [quinzaine] of the month of October and which terminates in the second two-week period of the month of June of the year following.


In [the] case where the ordinary session or the extraordinary session is closed without the National Assembly having established the date of opening of the next ordinary session, this is established in a timely fashion by the Bureau of the National Assembly.


The National Assembly, also, meets in extraordinary session, on a specific agenda, either:







•
on the written demand of more than half of the Deputies, addressed to the President of the National Assembly;






•
on the decision of the President of the Republic, alone or on proposal of the Prime Minister.




However, the duration of each extraordinary session may not exceed fifteen days.


The extraordinary sessions are closed once the agenda is exhausted.



Article 64


The vote of the members of the National Assembly is personal. Any imperative mandate is null.


The organic law may authorize, exceptionally, the delegation of [the] vote. In this case, no one may receive delegation of more than one mandate.



Article 65


The National Assembly may delegate to its commissions of delegation the power to take the measures that are of the domain of the law.


This delegation is effected by a resolution of the National Assembly[,] of which the President of the Republic is immediately informed.


Within the limits of time and of competence established by the resolution provided for above, the commission of delegations takes the deliberations which are promulgated as laws.


These deliberations are deposited with the Bureau of the National Assembly. In default of having been modified by the National Assembly within the fifteen days of the sessions, they become definitive.



Article 66


The sittings of the National Assembly are public. Closed [sitting] is pronounced only exceptionally and for a limited duration.


The complete record of the debates as well as the parliamentary documents are published in the Journal des Débats [Journal of Debates] or in the Journal Officiel [Official Gazette].



TITLE VI bis. OF THE HIGH COUNCIL OF THE TERRITORIAL COLLECTIVITIES



Article 66-1


The High Council of the Territorial Collectivities is a consultative Assembly. It gives its substantiated opinion on the policies of decentralization and of territorial development [amenagement du territoire].


An organic law determines the mode of designation, the number and the title of the members, as well as the conditions of organization and of functioning of the institution.



TITLE VII. OF THE RELATIONS BETWEEN THE EXECUTIVE POWER AND THE LEGISLATIVE POWER



Article 67


The law is voted by the National Assembly.


The law establishes the rules concerning:







•
the civil rights and the fundamental guarantees granted to the citizens for the exercise of the public freedoms, the constraints [sujétions] imposed by the National Defense on citizens on their persons and on their assets;






•
the status of the opposition;






•
nationality, the state and the capacity of persons, the matrimonial regimes, inheritance and gifts;






•
the determination of the crimes and misdemeanors as well as the penalties which are applicable to them, the criminal procedure, amnesty, the creation of new orders of jurisdiction and the status of the magistrates;






•
the basis [assiette], the tax and the modalities of collecting taxes of all natures, the regime of the issuance of the currency;






•
the electoral regime of the National Assembly and of the local assemblies;






•
the fundamental guarantees granted to the civil and military functionaries of the State;






•
the nationalization of enterprises and the transfers of property of enterprises of the public sector to the private sector.




The law determines the fundamental principles:







•
of the general organization of the National Defense;






•
of the free administration of the local collectivities, of their competences and of their resources;






•
of teaching;






•
of the regime of property, of real rights and of civil and commercial obligations, of the right to work, of the syndical right and of social security;






•
the regime of remuneration of the agents of the State.




The laws of finance determine the resources and the expenditures of the State within the conditions and under the reserves specified by an organic law. The creations and transformations of public employments [emplois] may only be undertaken by the laws of finance.


The program laws determine the objectives of the economic and social action of the State. The plan is approved by the law.


The provisions of this Article may be made precise and completed by an organic law.



Article 68


The National Assembly votes the bills of laws of finance within the conditions provided for by an organic law.


The bill of the law of finance of the year, which includes notably the budget, is deposited with the Bureau of the National Assembly, at the latest [on] the day of the opening of the sole ordinary session.


The National Assembly [has] at its disposal sixty days at the most to vote the bills of the laws of finance.


If, for reason of a case of force majeure, the President of the Republic has not deposited the bill of the law of finance of the year in a timely fashion so that the National Assembly may dispose concerning it, before the end of the session established, [in] the time period provided for in the previous paragraph, the session is immediately and of plain right prolonged until the adoption of the law of finance.


If the bill of law of finance has not been voted definitively at the expiration of the time period of sixty days provided for above, it is brought into force by decree, taking into account the amendments voted by the National Assembly and accepted by the President of the Republic.


If[,] taking into account the procedure provided for above, the law of finance of the year has not been brought into force before the debut of the fiscal year [année financière], the President of the Republic is authorized to renew [reconduire] by decree, the services voted.


The Court of Accounts assists the President of the Republic, the Government and the National Assembly in the control of the execution of the laws of finance.



Article 69


The state of siege, as the state of urgency, is decreed by the President of the Republic. The National Assembly then meets of plain right, if it is not in session.


The decree proclaiming a state of siege or the state of urgency ceases to be in force after twelve days, unless the National Assembly, referred to [the matter] by the President of the Republic, has authorized the continuation of it.


The modalities of application of the state of siege and of the state of urgency are determined by the law.



Article 70


The declaration of war is authorized by the National Assembly.


The rights and duties of the citizens, during war or in case of invasion or of attack of the national territory by forces from the exterior, are made the object of an organic law.



Article 71


After its adoption by the National Assembly with the absolute majority of the suffrage expressed, the law is transmitted without delay to the President of the Republic for promulgation.



Article 72


The President of the Republic promulgates the law definitely adopted within the eight full [franc] days which follow the expiration of the time periods of recourse specified in Article 74.


The time period of promulgation is reduced by half in case of urgency declared by the National Assembly.



Article 73


Within the time period established for promulgation, the President of the Republic can, by a substantiated message, demand of the National Assembly a new deliberation which may not be refused. The law may only be voted in second reading if three-fifths of the members composing the National Assembly pronounce themselves in favor of it.



Article 74


The Constitutional Council may be referred to [a matter] by a recourse seeking to have a law declared unconstitutional:







•
by the President of the Republic[,] within the six full days which follow the transmission made to him of the law definitely adopted,






•
by a number of Deputies at least equal to one-tenth of the members of the National Assembly, within the six full days which follow its definitive adoption.





Article 75


The time period of the promulgation is suspended until the outcome [issue] of the second deliberation of the National Assembly or of the decision of the Constitutional Council declaring the law conforming to the Constitution.


In every case, at the expiration of the constitutional time periods, the promulgation is of right; it is provided by the President of the National Assembly.



Article 76


Matters which are not of the legislative domain by virtue of this Constitution have a regulatory character.


The texts of legislative form intervening in these matters may be modified by decree if the Constitutional Council, at the demand of the President of the Republic or of the Prime Minister, has declared that they have a regulatory character by virtue of the preceding paragraph.



Article 77


The National Assembly can enable[,] by a law, the President of the Republic to take the measures which are normally of the domain of the law.


Within the limits of time and of competence established by the enabling law, the President of the Republic takes the ordinances which enter in force on their publication[,] but become lapsed if the bill of law of ratification is not deposited with the Bureau of the National Assembly before the date established by the enabling law. The National Assembly can amend them on the occasion of the vote of the law of ratification.



Article 78


The laws qualified [as] organic by the Constitution are voted and modified with the absolute majority of the members composing the National Assembly


They may not be promulgated if the Constitutional Council, obligatorily referred [to the matter] by the President of the Republic, does not declare them [as] conforming to the Constitution.


Articles 65 and 77 are not applicable to organic laws.



Article 79


The President of the Republic communicates with the National Assembly by messages which he delivers [prononce] or which he has read and which do not give rise to any debate.



Article 80


The initiative of the laws belongs concurrently to the President of the Republic, to the Prime Minister and to the Deputies.



Article 81


The Prime Minister and the other members of the Government may be heard at any moment by the National Assembly and its commissions. They may be assisted by collaborators.


The permanent commissions of the National Assembly may hear the directors general of the public establishments, of the national societies and of the agencies of execution.


These hearings and means of control are exercised within the conditions determined by the organic law concerning [the] Internal Regulations of the National Assembly.



Article 82


The President of the Republic, the Prime Minister and the Deputies have the right of amendment. The amendments of the President of the Republic are presented by the Prime Minister and the other members of the Government.


The proposals and amendments formulated by the Deputies are not receivable when their adoption would have as a consequence, either a diminution of public resources, or the creation or aggravation of a public expenditure, unless these proposals or amendments have been matched by proposals of compensatory receipts.


However, no additional article or amendment to a bill of law of finance may be proposed by the National Assembly, unless it tends to suppress or to effectively redress an expense, to create or to increase [accroître] a receipt.


If the Government demands it, the National Assembly referred to [the matter] pronounces by a sole vote on all or part of the text under discussion retaining in it only the amendments proposed or accepted by the Government.



Article 83


If it appears, in the course of the legislative procedure, that a proposal or amendment is not of the domain of the law, the Prime Minister and the other members of the Government may oppose the receivability.


In the case of disagreement, the Constitutional Council, at the demand of the President of the Republic, of the National Assembly or of the Prime Minister, decides within eight days.



Article 84


The inscription, by priority, on the agenda of the National Assembly of a bill or of a proposal of law or of a declaration of general policy, is of right if the President of the Republic or the Prime Minister makes the demand for it.



Article 85


The Deputies may pose, to the Prime Minister and to the other members of the Government, who are held to respond to them, written questions.


The Deputies may pose to the Prime Minister and to the other members of the Government who are held to respond to them, oral questions and questions concerning current matters [questions d’actualité]. The questions and the responses which are made to them are not followed by [a] vote.


The Prime Minister and the other members of the Government present themselves to the National Assembly, according to a periodicity to be established with the agreement of the parties, to respond to the questions concerning current matters of the Deputies.


The National Assembly can designate, from within it, commissions of inquiry.


The law determines the conditions of organization and of functioning as well as the powers of the commissions of inquiry.



Article 86


The Prime Minister can, after deliberation of the Council of Ministers, decide to pose the question of confidence on a program or a declaration of general policy. The vote on the question of confidence may only intervene two full days after it has been posed.


Confidence is refused in public ballot with the absolute majority of the members composing the National Assembly. The refusal of confidence results in the collective resignation of the Government.


The National Assembly may provoke the resignation of the Government by the vote of a motion of censure.


The motion of censure must, on penalty of irreceivability, be accompanied by the signatures of one-tenth (1/10) of the members composing the National Assembly. The vote of the motion of censure may only intervene two full days after its deposit with the Bureau of the National Assembly.


The motion of censure is voted in public ballot, by the absolute majority of the members composing the National Assembly; only the votes favorable to the motion of censure are counted. If the motion of censure is adopted, the Prime Minister immediately remits the resignation of the Government to the President of the Republic. A new motion of censure may not be presented in the course of the same session.


The Prime Minister can, after deliberation of the Council of Ministers, engage the responsibility of the Government before the National Assembly on the vote of a bill of the law of finance. In this case, the bill is considered as adopted, unless if a motion of censure, deposited within the twenty-four hours which follow, is voted within the conditions of the preceding paragraph. The Prime Minister can, also, resort to this procedure for one other bill or proposal of law per session.



Article 87


The President of the Republic can, after receiving the opinion of the Prime Minister and that of the President of the National Assembly, pronounce, by decree, the dissolution of the National Assembly.


However, the dissolution may not intervene during the first two years of legislature.


The decree of dissolution establishes the date of the ballot for the election of the Deputies. The ballot takes place sixty days at least and ninety days at most after the date of the publication of said decree.


The dissolved National Assembly may not meet. However, the mandate of the Deputies only expires on the date of the proclamation of the election of the members of the new National Assembly.



Title VII-1. OF THE ECONOMIC, SOCIAL AND ENVIRONMENTAL COUNCIL



Article 87-1


The Economic, Social and Environmental Council may be consulted by the President of the Republic, the National Assembly and the Government on any problem of economic, social or environmental character. Any Plan or any Bill of planning [programmation] of economic, social or environmental character is submitted to it for [its] opinion.


It can, on its own initiative, emit its opinion on all [ensemble] of the questions of economic, social or environmental [order] of interest to the different sectors of activity of the Nation.


An organic law determines the mode of appointment of the members of the Economic, Social, and Environmental Council well as the conditions of organization and of functioning of the institution.



TITLE VIII. OF THE JUDICIAL POWER



Article 88


The judicial power is independent of the legislative power and of the executive power. It is exercised by the Constitutional Council, the Supreme Court, the Court of Accounts and the Courts and Tribunals.



Article 89


The Constitutional Council is composed of seven (07) members[,] having one president, one vice president and five (05) judges.


The duration of their mandates is of six (06) years.


The President of the Republic appoints the members of the Constitutional Council[,] having two from a list of four prominent persons [personnalités] proposed by the President of the National Assembly.


The president of the Constitutional Council is appointed by the President of the Republic. He has preponderant vote [voix] in case of a tie.


The conditions to be fulfilled in order to be able to be appointed [as a] member of the Constitutional Council are determined by the organic law.


The mandate of the members of the Constitutional Council may be renewed.


The functions of the members of the Constitutional Council may only be terminated before the expiration of their mandate on their demand or for physical incapacity, and within the conditions provide for by the organic law.



Article 90


The magistrates other than the members of the Constitutional Council and of the Court of Accounts are appointed by the President of the Republic after the opinion of the Superior Council of the Magistrature. The magistrates of the Court of Accounts are appointed by the President of the Republic after the opinion of the Superior Council of the Court of Accounts.


The judges are only subject to the authority of the law in the exercise of their functions.


The presiding magistrates are irremovable.


The competence, the organization and the functioning of the Superior Council of the Magistrature as well as the status of the magistrates are established by an organic law.


The competence, the organization and the functioning of the Superior Council of the Court of Accounts as well as the status of the magistrates of the Court of Accounts are established by an organic law.



Article 91


The judicial power is the guardian of the rights and freedoms defined by the Constitution and the law.



Article 92


The Constitutional Council takes cognizance of the constitutionality of the laws and of the international commitments, of the conflicts of competence between the executive and the legislative power, as well as of the exceptions [pleadings] of unconstitutionality raised before the Court of Appeal or the Supreme Court.


The Constitutional Council may be referred [to a matter] by the President of the Republic for [its] opinion.


The Constitutional Court judges concerning the regularity of the national elections and the referendum consultations and proclaims the results of them.


The decisions of the Constitutional Council are not susceptible to any way [voie] of recourse. They impose themselves on the public powers and on all the administrative and jurisdictional authorities.


The Court of Accounts judges the accounts of the public accountants. It verifies the regularity of the receipts and of the expenditures and assures the appropriate use [emploi] of the credits, funds and assets [valeurs] managed by the services of the State or by the other juridical [morales] persons of public law. It assures the verification of the accounts and of the management of the public enterprises and organs [organismes] with public financial participation. It declares and audits the de facto management [gestions du fait]. It sanctions the errors [fautes] of management committed with regard to the State, the territorial collectivities and the organs [organismes] submitted to its control.



Article 93


Except in the case of flagrante delicto, the members of the Constitutional Council may only be prosecuted, arrested, detained or judged in a criminal matter with the authorization of the Council and within the same conditions as the magistrates of the Supreme Court and of the Court of Accounts.


Except in the case of flagrante delicto, the magistrates of the Supreme Court and of the Court of Accounts may only be prosecuted, arrested, detained or judged in a criminal matter within the conditions specified by the organic law concerning the status of the magistrates.



Article 94


The organic laws determine the other competences of the Constitutional Council, of the Supreme Court and of the Court of Accounts[,] as well as their organization, the rules of appointment of their members and the procedure [to be] followed before them.



TITLE IX. OF THE INTERNATIONAL TREATIES



Article 95


The President of the Republic negotiates international commitments.


He ratifies them or approves them[,] as the case arises [éventuellement], on the authorization of the National Assembly.



Article 96


The peace treaties, the commercial treaties, the treaties or agreements relative to international organization, those which engage the finances of the State, those which modify the provisions of a legislative nature, those which are relative to the status of persons, [and] those involving [comportent] cession, exchange or addition of territory may only be ratified or approved by virtue of a law.


They only take effect after having been ratified or approved.


No cession, [or] no addition of territory is valid without the consent of the population interested.


The Republic of Senegal may conclude with any African State treaties of association or of community [which] contain the partial or total abandonment of sovereignty with a view to realizing African unity.



Article 97


If the Constitutional Council has declared that an international commitment involves a clause contrary to the Constitution, the authorization to ratify it or to approve it may only intervene after the revision of the Constitution.



Article 98


The treaties or agreements regularly ratified or approved have, on their publication, an authority superior to that of the laws, under reserve, for each treaty or agreement, of its application by the other party.



TITLE X. OF THE HIGH COURT OF JUSTICE



Article 99


A High Court of Justice is instituted.



Article 100


The High Court of Justice is composed of members elected by the National Assembly after each renewal.


It is presided over by a magistrate.


The organization of the High Court of Justice and the procedure to be followed before it are determined by an organic law.



Article 101


The President of the Republic is only responsible for the acts accomplished in the exercise of his functions in the case of high treason. He may only be impeached by the National Assembly, deciding by a vote by secret ballot, with a majority of three-fifths of the members composing it; he is judged by the High Court of Justice.


The Prime Minister and the other members of the Government are criminally responsible for acts accomplished in the exercise of their functions and [that are] qualified as crimes or misdemeanors at the moment when they were committed. They are judged by the High Court of Justice. The procedure defined above is applicable to them, as well as to their accomplices, in the case of conspiracy against the security of the State. In the cases specified in this paragraph, the High Court is bound by the definition of crimes and misdemeanors as well as by the determination of the penalties, such as they result from the criminal laws in force at the moment when the acts were committed.



TITLE XI. OF THE LOCAL COLLECTIVITIES



Article 102


The territorial collectivities constitute the institutional framework of the participation of the citizens in the management of public affairs. They administer themselves freely by assemblies elected by universal direct suffrage. They participate, in benefit of the territorialization of the public policies, in the implementation of the general policy of the State as well as with the drafting and the monitoring [suivi] of the programs of development specific to their territories.


Their organization, their composition and their functioning are determined by the law.


The implementation of decentralization is accompanied by the deconcentration which is the general rule of division of the competences and of means between the civil administrations of the State.



TITLE XII. OF REVISION



Article 103


The initiative of the revision of the Constitution belongs concurrently to the President of the Republic and to the Deputies.


The Prime Minister can propose to the President of the Republic a revision of the Constitution.


The bill or the proposal of revision of the Constitution must be adopted by the National Assembly following the procedure provided for by Article 71 of this Constitution. The revision is definitive after having been approved by referendum.


However, the bill or the proposal are not presented to referendum when the President of the Republic decides to present it to the National Assembly.


In this case, the bill or the proposal is only approved if it meets [réunit] the majority of three-fifths (3/5) of the suffrage expressed.


Articles 65 and 77 are not applicable to constitutional laws.


The republican form of the State, the mode of election, the duration and the number of consecutive mandates of the President of the Republic may not be made the object of a revision.


Paragraph 7 of this Article may not be made the object of revision.



TITLE XIII. TRANSITORY PROVISIONS



Article 104


[Abrogated by Constitutional Law No. 2016-10]



Article 105


[Abrogated by Constitutional Law No. 2016-10]



Article 106


[Abrogated by Constitutional Law No. 2016-10]



Article 107


[Abrogated by Constitutional Law No. 2016-10]



Article 108


[Abrogated by Constitutional Law No. 2016-10]

